Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 1 of 9 Page ID #:24




   1     CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
   2     Ray Ballister, Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
   3     Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
   4     San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
   5     San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
   6     amandas@potterhandy.com
   7     Attorneys for Plaintiff
   8
   9
  10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  11
  12     Emmanuel Ramirez,                      Case No. 2:18-CV-08037-FMO-MRW
  13                Plaintiff,                  First Amended Complaint For
                                                Damages And Injunctive Relief For
  14        v.                                  Violations Of: American’s With
                                                Disabilities Act; Unruh Civil Rights
  15     Frederick H. Leeds, Trustee of the     Act
         Frederick H. Leeds Intervivos Trust
  16     and of the Maximilian R. Leeds
         Family Trust;
  17     Maximilian R. Leeds, Trustee of
         the Maximilian R. Leeds Family
  18     Trust;
         Toni G. Azzi, Trustee of the Toni G.
  19     Azzi Living Trust; and Does 1-10,
  20                Defendants.
  21
  22         Plaintiff Emmanuel Ramirez complains of Defendant Frederick H.
  23   Leeds, Trustee of the Frederick H. Leeds Intervivos Trust and of the
  24   Maximilian R. Leeds Family Trust; Maximilian R. Leeds, Trustee of the
  25   Maximilian R. Leeds Family Trust; Toni G. Azzi, Trustee of the Toni G. Azzi
  26   Living Trust; and Does 1-10 (“Defendants”) and alleges as follows:
  27
  28


                                            1

       First Amended Complaint                        2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 2 of 9 Page ID #:25




   1
   2         PARTIES:
   3     1. Plaintiff is a California resident with physical disabilities. He suffers
   4   from Muscular Dystrophy, cannot walk, and uses a wheelchair for mobility.
   5     2. Defendant Frederick H. Leeds, in individual and representative
   6   capacity as the trustee of the Frederick H. Leeds Intervivos Trust and of the
   7   Maximilian R. Leeds Family Trust, owned the real property located at or about
   8   913 N. Sunset Avenue, La Puente, California, in August 2018.
   9     3. Defendant Frederick H. Leeds, in individual and representative
  10   capacity as the trustee of the Frederick H. Leeds Intervivos Trust and of the
  11   Maximilian R. Leeds Family Trust, owns the real property located at or about
  12   913 N. Sunset Avenue, La Puente, California, currently.
  13     4. Defendant Maximilian R. Leeds, in individual and representative
  14   capacity as the trustee of the Maximilian R. Leeds Family Trust, owned the
  15   real property located at or about 913 N. Sunset Avenue, La Puente, California,
  16   in August 2018.
  17     5. Defendant Maximilian R. Leeds, in individual and representative
  18   capacity as the trustee of the Maximilian R. Leeds Family Trust, owns the real
  19   property located at or about 913 N. Sunset Avenue, La Puente, California,
  20   currently.
  21     6. Defendant Toni G. Azzi, in individual and representative capacity as
  22   the trustee of the Toni G. Azzi Living Trust, owned the real property located
  23   at or about 913 N. Sunset Avenue, La Puente, California, in August 2018.
  24     7. Defendant Toni G. Azzi, in individual and representative capacity as
  25   the trustee of the Toni G. Azzi Living Trust, owns the real property located at
  26   or about 913 N. Sunset Avenue, La Puente, California, currently.
  27     8. Plaintiff does not know the true names of Defendants, their business
  28   capacities, their ownership connection to the property and business, or their


                                             2

       First Amended Complaint                           2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 3 of 9 Page ID #:26




   1   relative responsibilities in causing the access violations herein complained of,
   2   and alleges a joint venture and common enterprise by all such Defendants.
   3   Plaintiff is informed and believes that each of the Defendants herein, including
   4   Does 1 through 10, inclusive, is responsible in some capacity for the events
   5   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
   6   will seek leave to amend when the true names, capacities, connections, and
   7   responsibilities of the Defendants and Does 1 through 10, inclusive, are
   8   ascertained.
   9
  10     JURISDICTION & VENUE:
  11     9. This Court has subject matter jurisdiction over this action pursuant to
  12   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
  13   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  14     10. Pursuant to supplemental jurisdiction, an attendant and related cause of
  15   action, arising from the same nucleus of operative facts and arising out of the
  16   same transactions, is also brought under California’s Unruh Civil Rights Act,
  17   which act expressly incorporates the Americans with Disabilities Act.
  18     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  19   founded on the fact that the real property which is the subject of this action is
  20   located in this district and that Plaintiff's cause of action arose in this district.
  21
  22     FACTUAL ALLEGATIONS:
  23     12. Plaintiff went to the property in August 2018 to shop at Carniceria La
  24   Lupita (“Store”).
  25     13. The Store is a facility open to the public, a place of public
  26   accommodation, and a business establishment.
  27     14. Paths of travel are one of the facilities, privileges, and advantages
  28   offered by Defendants to patrons of the Store.


                                                3

       First Amended Complaint                               2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 4 of 9 Page ID #:27




   1     15. Although there were shelves and merchandise aisles open to customers
   2   for shopping, many paths of travel in and throughout these merchandise aisles
   3   were not accessible because the defendants had a practice of placing
   4   merchandise and merchandise display on the route of travel restricting
   5   passage to less than 36 inches in width.
   6     16. In fact, the narrowest pathway was about 10 inches wide. This is simply
   7   too narrow for plaintiff. Plaintiff, because of the narrow aisles, got stuck and
   8   could not maneuver his wheelchair.
   9     17. The walkway leading to the entrance of the Store had cross slopes of as
  10   much as 2.9%. This is inaccessible to plaintiff.
  11     18. Currently, although there are shelves and merchandise aisles open to
  12   customers for shopping, many paths of travel in and throughout these
  13   merchandise aisles are not accessible to wheelchair users because the
  14   defendants have a practice of placing merchandise and merchandise display
  15   on the route of travel restricting passage to less than 36 inches in width.
  16     19. Currently, the walkway leading to the entrance of the Store has cross
  17   slopes of as much as 2.9%.
  18     20. Plaintiff personally encountered these barriers.
  19     21. This inaccessible facility denied the plaintiff full and equal access and
  20   caused him difficulty, discomfort, and embarrassment.
  21     22. Unfortunately, and even though the plaintiff did not personally confront
  22   the barrier, the produce bags are located so that the highest operable parts are
  23   greater than 54 inches above the finish floor and inaccessible to wheelchair
  24   users. In fact, the produce bags are 76 inches high.
  25     23. Plaintiff plans to return and patronize the Store but is deterred from
  26   visiting until the defendants remove the barriers.
  27     24. The defendants have failed to maintain in working and useable
  28   conditions those features required to provide ready access to persons with


                                              4

       First Amended Complaint                              2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 5 of 9 Page ID #:28




   1   disabilities.
   2     25. The barriers identified above are easily removed without much
   3   difficulty or expense. They are the types of barriers identified by the
   4   Department of Justice as presumably readily achievable to remove and, in
   5   fact, these barriers are readily achievable to remove. Moreover, there are
   6   numerous alternative accommodations that could be made to provide a greater
   7   level of access if complete removal were not achievable.
   8     26. Plaintiff is deterred from returning and patronizing the Store because of
   9   his knowledge of the barriers that exist. Plaintiff will, nonetheless, return to
  10   assess ongoing compliance with the ADA and will return to patronize the
  11   Store as a customer once the barriers are removed.
  12     27. Given obvious and blatant nature of the barriers and violations alleged
  13   herein, the plaintiff alleges, on information and belief, that there are other
  14   violations and barriers on the site that relate to his disability. Plaintiff will
  15   amend the Complaint to provide proper notice regarding the scope of this
  16   lawsuit once he conducts a site inspection. However, please be on notice that
  17   the plaintiff seeks to have all barriers related to his disability remedied. See
  18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  19   encounters one barrier at a site, he can sue to have all barriers that relate to his
  20   disability removed regardless of whether he personally encountered them).
  21
  22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  23   WITH DISABILITIES ACT OF 1990 (On behalf of plaintiff and against all
  24   defendants (42 U.S.C. section 12101, et seq.)
  25     28. Plaintiff repleads and incorporates by reference, as if fully set forth
  26   again herein, the allegations contained in all prior paragraphs of this
  27   complaint.
  28     29. Under the ADA, it is an act of discrimination to fail to ensure that the


                                                5

       First Amended Complaint                              2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 6 of 9 Page ID #:29




   1   privileges, advantages, accommodations, facilities, goods and services of any
   2   place of public accommodation is offered on a full and equal basis by anyone
   3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   4   § 12182(a). Discrimination is defined, inter alia, as follows:
   5            a. A failure to make reasonable modifications in policies, practices,
   6               or procedures, when such modifications are necessary to afford
   7               goods,    services,    facilities,   privileges,     advantages,   or
   8               accommodations to individuals with disabilities, unless the
   9               accommodation would work a fundamental alteration of those
  10               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  11            b. A failure to remove architectural barriers where such removal is
  12               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  13               defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
  14               Appendix “D.”
  15            c. A failure to make alterations in such a manner that, to the
  16               maximum extent feasible, the altered portions of the facility are
  17               readily accessible to and usable by individuals with disabilities,
  18               including individuals who use wheelchairs or to ensure that, to
  19               the maximum extent feasible, the path of travel to the altered area
  20               and the bathrooms, telephones, and drinking fountains serving the
  21               altered area, are readily accessible to and usable by individuals
  22               with disabilities. 42 U.S.C. § 12183(a)(2).
  23     30. Shelves and display units allowing self-service by customers at stores
  24   must be located on an accessible route. 1991 Standards § 4.1.3(12)(b). An
  25   accessible route must be at least 36 inches in width. 1991 Standards § 4.3.3.
  26     31. Here, the failure to provide accessible paths of travel in and throughout
  27   the merchandise aisles is a violation of the law.
  28     32. Nowhere shall the cross slope of an accessible route exceed 2.1%. 1991


                                              6

       First Amended Complaint                             2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 7 of 9 Page ID #:30




   1   Standards §4.3.7. 2010 Standards § 403.3.
   2     33. Here, the slopes along the walkways exceeded the levels allowed by
   3   law.
   4     34. If controls, dispensers, receptacles or other equipment are provided,
   5   they must be on an accessible route and be mounted so that their highest
   6   operable parts are no greater than 54 inches above the floor. 1991 Standards §
   7   4.22.7; 4.27.
   8     35. Here, the failure to ensure that the produce bags met the height
   9   requirement is a violation of the ADA.
  10     36. A public accommodation must maintain in operable working condition
  11   those features of its facilities and equipment that are required to be readily
  12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  13     37. Here, the failure to ensure that the accessible facilities were available
  14   and ready to be used by the plaintiff is a violation of the law.
  15     38. Given its location and options, plaintiff will continue to desire to
  16   patronize the Store but he has been and will continue to be discriminated
  17   against due to the lack of accessible facilities and, therefore, seeks injunctive
  18   relief to remove the barriers.
  19
  20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
  21   CIVIL RIGHTS ACT (On behalf of plaintiff and against all defendants) (Cal
  22   Civ § 51-53)
  23     39. Plaintiff repleads and incorporates by reference, as if fully set forth
  24   again herein, the allegations contained in all prior paragraphs of this
  25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  26   that persons with disabilities are entitled to full and equal accommodations,
  27   advantages, facilities, privileges, or services in all business establishment of
  28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                               7

       First Amended Complaint                            2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 8 of 9 Page ID #:31




   1   Civ. Code §51(b).
   2     40. The Unruh Act provides that a violation of the ADA is a violation of
   3   the Unruh Act. Cal. Civ. Code, § 51(f).
   4     41. Defendants’ acts and omissions, as herein alleged, have violated the
   5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
   6   Plaintiff’s rights to full and equal use of the accommodations, advantages,
   7   facilities, privileges, or services offered.
   8     42. Because the violation of the Unruh Civil Rights Act resulted in
   9   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
  10   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
  11   55.56(a)-(c).)
  12
  13          PRAYER:
  14          Wherefore, Plaintiff prays that this Court award damages and provide
  15   relief as follows:
  16       1. For injunctive relief, compelling Defendants to comply with the
  17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  18   plaintiff is not invoking section 55 of the California Civil Code and is not
  19   seeking injunctive relief under the Disabled Persons Act at all.
  20       2. Damages under the Unruh Civil Rights Act, which provides for actual
  21   damages and a statutory minimum of $4,000.
  22       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  24
  25
  26
  27
  28


                                                8

       First Amended Complaint                           2:18-CV-08037-FMO-MRW
Case 2:18-cv-08037-FMO-MRW Document 11 Filed 11/01/18 Page 9 of 9 Page ID #:32




   1
   2
       Dated: October 30, 2018      CENTER FOR DISABILITY ACCESS
   3
   4                                     /s/ Amanda Lockhart Seabock
   5                                By: _______________________________
   6                                     Amanda Lockhart Seabock, Esq.
                                         Attorney for plaintiff
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                         9

       First Amended Complaint                     2:18-CV-08037-FMO-MRW
